Ughetta, Acting P. .J., Brennan and Hopkins, JJ., concur; Nolan, J. concurs in the modification of the judgment, but votes to grant a new trial of the issues involving plaintiff’s claim for reimbursement for expenditures made on behalf of the children and to sever those issues for that purpose. The trial court did not decide whether or not the separation agreement, incorporated in the divorce decree, required the defendant to pay for the living expenses of his children. If it did, the amounts expended by plaintiff for that purpose are recoverable under the agreement. If it did not, recovery should not be barred by an agreement, or a judicial decree, which makes no provision for such living expenses. However, the evidence adduced on the trial was insufficient to establish the amounts paid for that purpose by the plaintiff. Christ, J., dissents and votes to affirm the judgment.